Wyly, J.,
concurring. In my opinion tho third section of act No. 35 of the acts of 1867 is unconstitutional, because it is not covered by the title.
I placo my concurring opinion, however, on the grounds that the bonds were lawfully issued to the Board of Levee Commissioners under act No. 35 of the acts of 1865; that Pike, Lapeyre & Brother acquired them in good faith, and for value in pledge, on the second of March, 1867, four days before the passage of act No. 116 of the acts of 1867, repealing act No. 36 of tho acts of 1865, under which they were issued; that at the time Pike, Lapeyre & Brother acquired these bonds, the exchange of State notes for bonds made by tho State Treasurer with the Board of *227Levee Commissioners was unlawful, it not having been ratified by the State; that these bonds had not of right been returned into the treasury, although in possession of the Treasurer; that the latter being the holder of these bonds, lawfully issued by the State, could make a valid pledge of them to a buna fide lender of money on the faith thereof; that Pike, Lapeyre & Brother so acquired them; that these bonds were subsequently sold in open market, before due, for their market value, to Frank Morey, and that as the State derived a valuable consideration, the rights of Morey, tho purchaser, should be respected and upheld. As those bonds wore never returned into the treasury, they never came under the operation of tho act No. 116 of the acts of 1867, ordering them to be canceled. Without expressing any opinion as to the balance of the one-million levee issue, as they are called, I agree that the twenty of said issue of one thousand dollars each, held by the intervenor, Frank Morey, are valid obligations of the State, and should be funded. As the validity of the intervenor’s bonds are the only ones in question in the case now presented, the decision rendered can extend to no others.
I therefore concur.
See 21 Wallace, 138, 321, 354.
Rehearing refused.